Appeal from an order of Supreme Court, Jefferson County (Gilbert, J.), entered May 10, 2002, which, inter alia, granted respondent’s motion for summary judgment and dismissed the petition in this tax foreclosure proceeding.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying respondent’s motion and reinstating the petition and as modified the order is affirmed without costs, and the matter is remitted to Supreme Court, Jefferson County, for further proceedings on the petition in accordance with the same memorandum as in Matter of Foreclosure of 1996 Tax Liens (309 *1204AD2d 1198 [2003]). Present — Green, J.P., Wisner, Gorski and Lawton, JJ.